Amount Exempt from Judgments | Department of Financial Services          Page 1 of 4
Case 1:08-cv-04405-PKC-PK Document 631-8 Filed 06/17/19 Page 1 of 4 PageID #: 18637




             Department of Financial Services




           Industry Guidance
    Current Dollar Amount of
    Payments Statutorily Exempt
    from Enforcement of Judgments
    Pursuant to Subparagraph (iii) of Subdivision (l) of Section 5205 of the New York Civil
    Practice Law and Rules, the Superintendent of Financial Services is required
    beginning on April 1, 2012, and at each three year interval thereafter, to update the
    current dollar amount of exemption from enforcement of judgments under New York
    Civil Practice Law and Rules Sections 5205(l), 5222(e), 5222(h), 5230(a) and 5232(e).

    The new dollar amount of exemption from enforcement of money judgments is
    $2,850. This amount is effective April 1, 2018 and shall not apply to cases commenced
    before April 1, 2018. The next adjustment is scheduled for April 1, 2021*.




    Exemption from Application to
    the Satisfaction of Money
    Judgments

https://www.dfs.ny.gov/industry_guidance/exemption_from_judgments                       6/14/2019
Amount Exempt from Judgments | Department of Financial Services          Page 2 of 4
Case 1:08-cv-04405-PKC-PK Document 631-8 Filed 06/17/19 Page 2 of 4 PageID #: 18638


    Current dollar amount of exemption from application to the satisfaction of money
    judgments under New York civil practice law and rules sections 5205 and 5206 and
    exemptions in bankruptcy under debtor and creditor law sections 282 and 283*:

    The following reflects the updates to the dollar amount of exemptions from the
    satisfaction of money judgments under civil practice law and rules sections 5205 and
    5206 and under debtor and creditor law sections 282 and 283*:

     Statutory Sections                      2009       2012        2015       2018

     CPLR § 5205(a)(2)                       $500       $525        $550       $575


     CPLR §§ 5205(a)(4), (6) and (9)         $1,000     $1,050      $1,100     $1,150


     CPLR § 5205(l)                          $2,500     $2,625      $2,750     $2,850


     CPLR § 5205(a)(7)                       $3,000     $3,150      $3,300     $3,400


     CPLR § 5205(a)(8); Debtor and
                                             $4,000     $4,200      $4,425     $4,550
     Creditor Law § 282(1)


     Debtor and Creditor Law § 283(2)(c) $5,000         $5,250      $5,525     $5,700


     Debtor and Creditor Law § 282(3)(iii) $7,500       $7,875      $8,275     $8,550


     CPLR §§ 5205(a)(8) and (j)(3); Debtor
     and Creditor Law § 282(1); Debtor       $10,000    $10,500     $11,025    $11,375
     and Creditor Law §§ 283(1) and (2)(b)


     CPLR §§5206 (a), (d) and (e)            $75,000    $78,800     $82,775    $85,400


     CPLR §§5206 (a), (d) and (e)            $125,000   $131,325    $137,950   $142,350


     CPLR §§ 5206 (a), (d) and (e)           $150,000   $157,600    $165,550   $170,825




https://www.dfs.ny.gov/industry_guidance/exemption_from_judgments                        6/14/2019
Amount Exempt from Judgments | Department of Financial Services          Page 3 of 4
Case 1:08-cv-04405-PKC-PK Document 631-8 Filed 06/17/19 Page 3 of 4 PageID #: 18639


    2018 amounts are effective on April 1, 2018 and shall not apply to cases commenced
    before April 1, 2018. The next adjustment is scheduled for April 1, 2021. Such
    adjustments shall not apply with respect to restraining notices served or executions
    effected before the date of the adjustment. Nothing in this section limits the judgment
    debtor's exemption rights in this section or under any other law.

    * Subparagraph (ii) of Subdivision (l) of Section 5205 of the Civil Practice Law and
    Rules and Subdivision (b) of Section 5253 of the Civil Practice Law and Rules both
    provide that the adjustment shall be based on the change to the consumer price index
    for All Urban Consumers, New York-Northern New Jersey-Long Island, NY-NJ-CT-PA
    region. The U.S. Department of Labor, Bureau of Labor Statistics no longer publishes
    the statistics for this region. Statistics are now published for the New York-Newark-
    Jersey City, N.Y.-N.J.-Pa. region and were used in this update.




https://www.dfs.ny.gov/industry_guidance/exemption_from_judgments                          6/14/2019
Amount Exempt from Judgments | Department of Financial Services          Page 4 of 4
Case 1:08-cv-04405-PKC-PK Document 631-8 Filed 06/17/19 Page 4 of 4 PageID #: 18640




                              Institutions That We Supervise
              Who The Department of Financial Services                                   Learn More

              We supervises many different types of
              Supervise
                    institutions. Supervision by DFS may entail
                              chartering, licensing, registration
                              requirements, examination, and more.




     Department of Financial Services

     About Us                  State Laws &                  Website                Language Assistance
                               Regulations
     Our History                                             Accessibility &        English
                               State Codes, Rules &
     Mission and Leadership                                  Reasonable             Español
                               Regulations
                                                             Accommodations
     Careers With DFS                                                               Kreyòl ayisyen
                               State Laws (LBDC)
                                                             Disclaimer
     Procurement                                                                    Polski
                               State Bills & Laws
                                                             Language Access
     Advisory Boards                                                                Русский
                               (Senate)
                                                             Privacy Policy
                                                                                    বাঙািল
                                                             Site Map
                                                                                    中文

                                                                                    한국어



                                                    Connect With Us


                                          Facebook        Instagram       Twitter




https://www.dfs.ny.gov/industry_guidance/exemption_from_judgments                                     6/14/2019
